DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claims 1-7 is withdrawn due to Applicant’s amendment filed on March 22, 2021.
The 35 U.S.C. 103 rejection of claims 1-5, 7 over Hayashi in view of Kato, is withdrawn due to Applicant’s amendment filed on March 22, 2021.

New Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-5, 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In lines 14-18 of claim 1, it is unclear what is meant by the limitation of “the optical property deviation of the retardation coating layer is less than or equal to about 3 nanometers, the optical property deviation of the retardation coating layer being obtained by dividing a maximum wavelength difference 
a)	Is the optical property deviation synonymous with the original “wavelength deviation” of cancelled claim 6, or is it a genus with one of its species being a retardation deviation of the retardation coating layer?  For the purposes of examination, the second interpretation is used.
b)	In line 17 of claim 1, the condition of “depending on a position of the retardation coating layer” implies that the position of the retardation coating layer during measurement, affects the optical property deviation.  If the optical property deviation depends on the position of the retardation coating layer during measurement, then the position of the retardation coating layer during measurement needs to be part of the claim in order to render finite the metes and bounds of the claim.
Correction and/or clarification with relevant citation(s) from the specification and/or evidentiary publication(s) are required.  Claims 2-5, 7 depend on claim 1.

Claim Rejections - 35 USC § 103
Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2006/0204678) in view of Kato (US 5,089,549), as evidenced by Underwood (US 6,864,490) and Hashimoto (US 2009/0036667).
Regarding claims 1, 5, Hayashi teaches a retardation film (optical compensation plate [0007], optical film [0008]) comprising: a retardation coating layer comprising polyimide (polyimide layer (a birefringent layer) [0118]) and a solvent which is methyl isobutyl ketone ([0009], MIBK [0118]) which has a solubility parameter [Symbol font/0x64]T of 17 as 
However, Kato teaches that a coating layer (coating material, col 1, lines 10-15) comprising polyimide as a resin (col 7, line 64) and methyl isobutyl ketone as a good solvent (col 7, lines 65-68), can alternately comprise butyl acetate as a good solvent (col 8, lines 1-2) that has a solubility parameter [Symbol font/0x64]T of 17.4 as disclosed in Applicant’s specification (Preparation Example 4, lines 1-5 of page 38, Table 1, page 41) which satisfies relationship formula 1 of Applicant, and a vapor pressure of 10 Torr at 20°C as disclosed in Applicant’s specification (Preparation Example 4, Table 1, page 41) which is within the claimed range of about 1 Torr to about 13 Torr, or about 3 Torr to about 10 Torr, for the purpose of providing the desired improvement in solubility of a specific polyimide, and shelf stability of the resultant coating solution without gelation (col 8, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have alternately comprised butyl acetate in place of methyl isobutyl ketone as the good solvent in the retardation coating layer of the retardation film of Hayashi, such that the good solvent has a vapor pressure which is within the claimed range of about 1 Torr to about 13 Torr, or about 3 Torr to about 10 Torr, in order to obtain the desired improvement in solubility of a specific polyimide, and shelf stability of the resultant coating solution without gelation, as taught by Kato.

Underwood teaches that a required thickness deviation of an optical coating of less than 0.2 nm (col 1, lines 60-67) has already  been achieved in prior art manufacturing processes (col 1, lines 65-57).
Hashimoto teaches that an optical property deviation of less than or equal to about 3 nm (retardation [0071]) has already been achieved in prior art manufacturing processes (0% fine retardation variation, Example 1, Evaluation of drawn film, Table 1, page 42).
In addition, Hashimoto teaches that the optical property deviation is measured by Ellipsometer (fine retardation variation [00394]).  Although Hashimoto fails to teach that the optical property deviation is obtained by dividing a maximum wavelength difference of the reflection waveform depending on a position of the retardation coating layer measured by Ellipsometer by ¼ of the wavelength, the optical property deviation of less than or equal to about 3 nm, as determined by Hashimoto, is expected to overlap with 
Regarding claim 2, the butyl acetate solvent of Kato has a solubility parameter of 2.6 that satisfies relationship formula 2 of Applicant, as disclosed in Applicant’s specification (3.7 – 6.3, Preparation Example 4, Table 1, page 41), for the purpose of providing the desired improvement in solubility of a specific polyimide, and shelf stability of the resultant coating solution without gelation, as described above.
Regarding claim 3, the butyl acetate solvent of Kato has a solubility parameter of 12.1 that satisfies relationship formula 3 of Applicant, as disclosed in Applicant’s specification (15.8 – 3.7, Preparation Example 4, Table 1, page 41), for the purpose of providing the desired improvement in solubility of a specific polyimide, and shelf stability of the resultant coating solution without gelation, as described above.
Regarding claim 4, the butyl acetate solvent of Kato has a solubility parameter of 9.5 that satisfies relationship formula 4 of Applicant, as disclosed in Applicant’s specification (15.8 – 6.3, Preparation Example 4, Table 1, page 41), for the purpose of providing the desired improvement in solubility of a specific polyimide, and shelf stability of the resultant coating solution without gelation, as described above.
Regarding claim 7, Hayashi teaches that a thickness of the retardation coating layer is equal to about 5 micrometers ([0118]).

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new rationale and the new references being used in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782